Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 4/4/2022. Claims 1-19 are currently pending and claims 1, 10, and 19 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-12, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US Patent 9,268,672 B1) and Makkar (US PG Pub. 2019/0079741 A1).

As per claim 1, Gupta teaches:  method for recommending a modification to a test package for a software under test, the method comprises:
receiving, by a processor, a release note package associated to a feature of a software (col. 2 lines 45-65, col. 3 lines 20-50, col. 5 lines 20-65, application binary file/application package (release note package) file contains all of a programs code, resources, assets, certificates, manifest file, etc. and is sent to/received by computing devices and is analyzed to determine features being used, parameters application is using, layout, API’s etc. (associated to a feature of software), and keywords corresponding to the features/parameters/etc.); 
analyzing, by the processor, the release note package in real time (col. 3 lines 25-50, col. 5 lines 20-65, automated static and/or manual analysis is performed on binary file/application package to determine features/parameters/etc. to be tested and keywords corresponding to features/parameters/etc.. As the binary file/application package may be analyzed using automated static/manual analysis it is obvious that the file/package/release note package is analyzed in real time/actual time when the analyzing takes place/etc..); 
extracting, by the processor, a keyword from the release note package using a keyword extraction technique, wherein the keyword corresponds to the feature of the software (col. 3 lines 33-50, col. 5 lines 20-67, binary file/package/release note package is analyzed and features/parameters and corresponding keywords are determined which are used to query a test case repository to identify test cases associated with the keywords, and the analysis includes reading the binary file and identifying parameters/features/things application is using/etc., and may include determining classes, method names, API’s, versions, list of objects, etc. (extract/determine keyword from file/package/release note package using keyword extraction technique/reading file/package to determine keywords/method names/classes/objects/etc. corresponding to features/parameters/etc. to be tested.); 
comparing, by the processor, the keyword with nomenclatures present in a test package using a pattern matching technique, wherein the test package is associated to the feature of the software (col. 3 line 50-col. 4 line 25, col. 6 lines 1-35, test cases in test case repository are tagged with keywords, and keywords determined to correspond to application features/extracted from package/etc. are used to query test case repository and identify test cases associated with keyword/tagged with keyword/etc. to determine test cases to test application/features/etc. As test cases in repository are tagged with keywords and the extracted/determined keywords are used to query test case repository and determine test cases to test application features, it is obvious that the extracted/determined feature keywords are compared/matched/queried/etc. with nomenclatures/keywords present in a test package/keywords in test cases in test case repository using pattern matching/to determine test cases having matching keywords/etc., to determine test cases to test application features/test package is associated to feature of software.); and 
recommending, by the processor, a modification to the test package based on the comparison (col. 6 lines 35-50, col. 7 lines 5-10, test plan generator displays information including identified test cases, features for testing, etc. and test plan is generated based on identified test cases (recommend test cases to be added to/used in test plan/modification to test package/etc. based on the comparison/identified test cases determined to correspond to keywords/etc.).
While Gupta teaches analyzing release not package/application package/file/etc. to determine features and corresponding keywords, using the determined keywords to identify test cases, and generating/modifying/etc. a test package using identified test cases, it does not explicitly state that the extracting of keywords is performed using machine learning based models/artificial intelligence/etc., and as such does not explicitly state, however Makkar teaches:
analyzing, by the processor, the release note package in real time using machine learning based models (pars. [0003], [0017]-[0020], machine learning/artificial intelligence/etc. uses RAKE/LDA/LSA/etc. analysis modules to extract keywords from input code files/release note package and construct feature vectors, which are compared to feature vectors of library functions to determine matching library functions. As machine learning/artificial intelligence uses RAKE/LDA/LSA/etc. to analyze code files/release note package and extract keywords, and as Gupta teaches performing human analysis/static analysis/real time analysis/etc. of package to determine keywords of features, it is obvious that artificial intelligence/machine learning/etc. may be used to perform the analysis of code/package to extract keywords.); and
wherein the modification is recommended using an Artificial Intelligence (AI) technique (pars. [0003], [0017]-[0020], machine learning/artificial intelligence/etc. uses RAKE/LDA/LSA/etc. analysis modules to extract keywords from input code files/release note package and construct feature vectors, which are compared to feature vectors of library functions to determine matching library functions. As machine learning/artificial intelligence uses RAKE/LDA/LSA/etc. to analyze code files/release note package, extract keywords, generate feature vectors and determine similar/matching library functions, and as Gupta teaches performing human analysis/static analysis/real time analysis/etc. of package to determine keywords of features and determine test cases in repository/library having matching keywords, it is obvious that artificial intelligence/machine learning/etc. may be used to perform the analysis of code/package to extract keywords and determine test cases having matching keywords/library functions having matching feature vectors/etc., and as such the modification/identification of test cases/etc. for test plan of Gupta is recommended/identified as matching extracted keywords/etc. using an AI technique/machine learning/artificial intelligence/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta such that machine learning/artificial intelligence is used to analyze the package and extract keywords of features and determine stored test cases/functions/etc. having matching keywords, as conceptually taught by Makkar, to create analysing, by the processor, the release note package in real time using machine learning based models; and wherein the modification is recommended using an Artificial Intelligence (AI) technique, because these modifications allow for machine learning/artificial intelligence to be used to perform the keyword extraction and identification of test cases having matching keywords, which is desirable as it saves the time and resources that would be needed for a human to manually perform keyword extraction and matching, thereby helping to ensure that matching test cases are identified in an effective and efficient manner while saving the time and resources that would have been used by a human to perform these actions thereby making the determining of tests to run more efficient.

As per claim 2, Gupta further teaches: wherein the modification comprises addition, deletion, or updating an existing element of the test package (col. 6 lines 35-50, col. 7 lines 5-15, col. 8 lines 25-col 9 line 10, test plan generation interface includes information associated with identified test cases/recommendations and test plan/test package is generated and executed based on identified test cases/recommendations. As the test plan/test package is generated based on the identified test cases, it is obvious that identified test cases/recommendations are added to/deleted from/used to modify/etc. the test plan/test package and as such the modification comprises an addition of test case/element to the test package/plan.).

As per claim 3, Gupta does not explicitly state, however Makkar teaches: wherein the keywords are extracted using at least one of a Rapid Automatic Keyword Extraction (RAKE) algorithm, a Bidirectional Encoder Representations from Transformers (BERT), a FastText, a Support Vector Machines (SVM), a Conditional Random Fields (CRF), AWS comprehend, Google Cloud Natural API, and a Term Frequency-Inverse Document Frequency (TF-IDF) algorithm (pars. [0003], [0018], [0022], [0026], [0064], machine learning/artificial intelligence/natural language processing/etc. uses rapid automatic keyword extraction (RAKE), term frequency-inverse document frequency (TF-IDF), etc. to extract keywords.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the keywords are extracted using at least one of a Rapid Automatic Keyword Extraction (RAKE) algorithm, a Bidirectional Encoder Representations from Transformers (BERT), a FastText, a Support Vector Machines (SVM), a Conditional Random Fields (CRF), AWS comprehend, Google Cloud Natural API, and a Term Frequency-Inverse Document Frequency (TF-IDF) algorithm, as conceptually taught by Makkar, into that of Gupta because these modifications allow for machine learning/artificial intelligence to be used to perform the keyword extraction and identification of test cases having matching keywords, which is desirable as it saves the time and resources that would be needed for a human to manually perform keyword extraction and matching, thereby helping to ensure that matching test cases are identified in an effective and efficient manner while saving the time and resources that would have been used by a human to perform these actions thereby making the determining of tests to run more efficient.

As per claim 5, while Gupta teaches extracting/determining keywords of application package/release note package, it does not explicitly state, however Makkar teaches: wherein the keywords are extracted by removing common words present in the release note package (pars. [0017]-[0018], [0026], [0037], determining keywords includes preprocessing step of stopwords removal in which grammatical words and java-specific words from file (common words present in package/code/etc.) are removed, and keywords/feature vector is then identified/extracted (keywords extracted by removing common words/grammatical words/java-specific words/etc.).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the keywords are extracted by removing common words present in the release note package, as conceptually taught by Makkar, into that of Gupta because these modifications allow for machine learning/artificial intelligence to be used to perform the keyword extraction and identification of test cases having matching keywords, which is desirable as it saves the time and resources that would be needed for a human to manually perform keyword extraction and matching, thereby helping to ensure that matching test cases are identified in an effective and efficient manner while saving the time and resources that would have been used by a human to perform these actions thereby making the determining of tests to run more efficient.

As per claim 7, Gupta further teaches: wherein the feature is present on a User Interface (UI) or API of the software (col. 5 lines 20-67, analysis on binary file/release note package is performed to identify features/parameters corresponding which include application programming interfaces being used (feature is present on API of software), layout objects/files which define visual structure/activity/etc. for a user interface (feature is present on a user interface, etc..).

As per claim 9, Gupta further teaches: wherein the recommendation is applied to scenarios for test cases that encompass machine and software interactions, and wherein the test cases include machine only test cases and machine and software interaction test cases (col. 3 line 50-col. 4 line 15, col. 5 lines 20-65, col. 6 lines 10-35, test cases includes tests for hardware and software of devices/hardware and software features/etc. (scenario for test cases encompass machine and software interactions) such as test cases for a camera of a device (machine test case), in application purchase API test cases, short message service/SMS receiving feature test cases (machine and software interaction test case), etc..).

As per claims 10-12, 14, 16, and 18, they recite systems having similar limitations to the methods of claims 1-3, 5, 7, and 9, respectively, and are therefore rejected for the same reasoning as claims 1-3, 5, 7, and 9, respectively, above. 
	
As per claim 19, it recites a non-transitory computer program product having similar limitations to the method of claim 1 and is therefore rejected for the same reasoning as claim 1, above. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US Patent 9,268,672 B1) and Makkar (US PG Pub. 2019/0079741 A1) in further view of Bakshi et al. (herein called Bakshi) (US Patent 10,831,640 B2).

As per claim 4, Gupta further teaches: wherein test package consists of at least a test strategy, a test case, a test model, an automation test script, a crowdsource script and a manual test script (col. 4 lines 20-45, test plan/test package (test strategy of test cases to be executed) is generated/created based on identified test cases (consists of test cases) which include test case description, test steps, detailing what to do, what to test, generic guidelines/etc. (test model), and some test cases in test plan are executed automatically (automation test script) and some test cases are executed manually (manual test script).).
Gupta and Makkar do not explicitly state, however Bakshi teaches:
Wherein a test package consists of at least a crowdsource script (col. 3 lines 55-62, col. 5 lines 35-55, test cases may be executed using manual test case execution, automated test case execution, crowdsource test case execution (crowdsource script), etc. (test package consists of test cases including automated, manual, and crowdsource test script).). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Makkar such that the test plan includes a crowdsource test script, as conceptually taught by Bakashi, to create wherein test package consists of at least a test strategy, a test case, a test model, an automation test script, a crowdsource script and a manual test script, because these modifications allow for more/additional/etc. testing to be performed which includes crowdsource testing, which is desirable as it helps ensure that the application operates as intended and crowdsource testing allows for external users/testers/etc. to perform tests thereby allowing for other users not having a background in testing the program to perform testing, which is desirable as it allows for the program to be tested in ways that internal developers may not have thought about, thereby helping to find errors that may need to be corrected and helping to ensure that the application operates as intended.

As per claim 13, it recites a system having similar limitations as the method of claim 4 and is therefore rejected for the same reasoning as claim 4, above.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US Patent 9,268,672 B1) and Makkar (US PG Pub. 2019/0079741 A1) in further view of Abuelsaad et al. (herein called Abuelsaad) (US Patent 9,417,867 B2).

As per claim 6, Gupta further teaches: wherein the release note package comprises an epic, a story board, a user story, an objective, a task, a feature name, a feature description, an attachment associated to the feature(col. 2 line 50-col. 3 line 10, col. 5 lines 40-67, application binary file/application package/release note package includes all of a program’s code/parts/etc. including manifest that enumerates included files, files for processing, resources, assets, certificates, features, directory of code, directory of assets, directory of resources, layout files defining visual structure, API’s, user permissions, style details, list of objects to be used, call graph, method names, classes, etc. (release not package comprises epic, story board, user story, objective, task, feature names, feature description, attachment associated to the feature, etc.).
Gupta and Makkar do not explicitly state, however Abuelsaad teaches: wherein the release note package comprises a comment, releases notes, defect fix notes, configuration change, and code change (col. 2 lines 60-65, col. 5 lines 20-55, programming tasks/changes may be made to fix problems/defects in project/code/application and change to application package is made and includes user who approved modification to file in package, user who made modification, description of the modification, data specifying modification, recording change to file/adding lines of code/changing lines of code/etc. (release/package/etc. comprises changes to files, changes to code, description of changes, data identifying who made changes, etc./comment, release notes, defect/problem fix notes, configuration and code changes, etc.).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the release note package comprises a comment, releases notes, defect fix notes, configuration change, and code change, as conceptually taught by Abuelsaad, into that of Gupta and Makkar to create wherein the release note package comprises an epic, a story board, a user story, an objective, a task, a feature name, a feature description, an attachment associated to the feature, a comment, releases notes, defect fix notes, configuration change, and code change, because these modifications allow for application packages to include code changes to correct problems/errors and information about the changes/corrections/etc., which is desirable as it helps ensure that errors/problems in code are corrected while tracking what changes/corrections/etc. are made thereby helping to ensure that the application operates correctly/as intended and allowing for a determination to be made as to what code changes are intended to do in the application thereby helping to determine how the package is intended to change operation of the application so that a user may determine whether the change is desirable or not and/or if the change may be of interest at a later point in time for further development.

As per claim 15, it recites a system having similar limitations as the method of claim 6 and is therefore rejected for the same reasoning as claim 6, above.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US Patent 9,268,672 B1) and Makkar (US PG Pub. 2019/0079741 A1) in further view of Dobrev (US PG Pub. 2018/0165122 A1).

As per claim 8, Gupta further teaches recommending modification for a platform based functionality, wherein the modification is recommended for specific implementations of the platform (col. 10 lines 28-65, test results include recommendations on how to fix detected issues/errors (recommend modifications for a platform based functionality), for example, a device that does not have a camera may freeze/have the application crash/etc. when application executes camera features so recommendation may be made to disable camera option/display appropriate message/etc. and recommendation may include sample code to fix issue (modification is recommendation for specific implementations of the platform/application being executed on devices/specific devices that do not have camera/etc.).).
While Gupta teaches making recommendations for specific implementations of a platform, it does not explicitly state that the platform is an e-commerce platform or that the it is customized for individual customers, and as such Gupta and Makkar do not explicitly state, however Dobrev teaches:  
recommending modification for an E-commerce platform based on customizations covering common functionality for individual customers, wherein the modification is recommended for specific implementations of the E-commerce platform (pars. [0050], [0052]-[0057], [0060], e-commerce provider includes web servers, application servers, etc. (e-commerce platform) and applications may be deployed according to customer customizable deployment plans/customizations/etc. based on pre-pared automation deployment plans and user configurable deployment parameter options (recommend modifications/customizations for application deployment on e-commerce platform/application deployment on e-commerce platform based on customer customizations/customizations covering functionality for individual customers), and as the customer customizes the deployment plan/configures deployment parameter options/etc. it is obvious that the modification is recommended for specific implementations of the e-commerce platform corresponding to the customer that provided the customizations.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add recommending modification for an E-commerce platform based on customizations covering common functionality for individual customers, wherein the modification is recommended for specific implementations of the E-commerce platform, as conceptually taught by Dobrev, into that of Gupta and Makkar because these modifications allow for users/customers/etc. to customize the application as desired and for recommendations to the application deployment to be made to accommodate user/customer desires, which is desirable as it increases user control over the application thereby making the application more desirable and useful to a user/customer.

As per claim 17, it recites a system having similar limitations as the method of claim 8 and is therefore rejected for the same reasoning as claim 8, above.  

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
As per the arguments on pg. 10 par. 2-pg. 13 par. 4 of the remarks that Gupta (US Patent 9,268,672 B1) and Makkar (US PG Pub. 2019/0079741 A1) do not teach the features/limitations of the independent claims, and therefore the independent claims and their respective dependent claims are allowable, the examiner, respectfully, disagrees.
As per the first (1) arguments on pg. 10 par. 2-3 that the release note package and test package of the independent claims are different from the application binary file/application package of Gupta because the release note package of this application/independent claims comprises an epic, story board, user story, objective, task, feature name, feature description, attachment associated to the feature, comment, release notes, defect fix notes, configuration change, and code change; and the test package of this application/independent claims comprises at least a test strategy, test case, test model, automation test script, crowdsource script, and manual test script; while the application binary file/APK of Gupta contains all of the program code, resources, assets, certificates, and the manifest file; and as such the binary file/APK of Gupta contains software code whereas the release note package does not contain code and is therefore different, the examiner would like to point out that, par. [022] of the specification of this application recites “…The release note package may comprise an epic, a story board, a user story, an objective, a task, a feature name, a feature description, an attachment associated to the feature, a comment, releases notes, defect fix notes, configuration change, and code change….” and as such, with broadest reasonable interpretation, this is merely an example of what could be considered a release note package and is not an explicit definition of the release note package. This is further seen in par. [025] of the specification of this application which recites “…the system receives a release note package comprising a feature name, a feature description, and a comment...” in which a release not package is disclosed that does not include an epic, story board, user story, objective task, etc.. As such, with broadest reasonable interpretation, the release note package is not limited to being interpreted as comprising an epic, story board, user story, objective, task, feature name, feature description, attachment associated to the feature, comment, release notes, defect fix notes, configuration change, and code change, and as such the application package/application binary file/etc. of Gupta may be considered to be a release note package as it contains off of the code, resources, certificates, manifest file, etc. of a program/application/software/release/etc.. Additionally, Gupta teaches test cases in a test case repository that are tagged with keywords, as seen in the rejection of independent claim 1 under 35 USC 103 above, which, with broadest reasonable interpretation, may be considered to be test package of the claimed invention as par. [0026] of the specification of this application recites “…The test package may consist of at least a test strategy, a test case, a test model, an automation test script, a crowdsource script and a manual test script. In one example, the nomenclatures present in a test package may also be referred to keywords present in the test package” which provides an example of a test package that includes a test strategy, a test case, a test model, an automation test script, a crowdsource script and a manual test script, but does not explicitly define the test package to include all of these components, and further provides an example of the nomenclatures of test package to be keywords, which may correspond to the test cases having/tagged with/etc. keywords in a test case repository. As such, with broadest reasonable interpretation, Gupta does teach the release note package and test package of the independent claims. If applicant intended for the broadest reasonable interpretation of the release note package and test package to be limited to these argued interpretations then the examiner would recommend applicant consider further amendment/clarification as to the release note package and test package.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

As per the second (2) arguments on pg. 11 par. 1-3 of the remarks that Gupta does not teach analyzing the release note package in real time because Gupta teaches performing automated static and/or manual analysis while the applicants claimed invention analyzes the release note package in real time using machine learning based models by a system, the examiner, respectfully, disagrees. The examiner would first like to point out that the actual wording/phrasing of the claim limitation is “…analyzing, by the processor, the release note package in real time…”, which, with broadest reasonable interpretation, does not provide clarification as to what time/occurrence/etc. the “real time” is in reference to beyond requiring that the analyzing occurs/happens/etc. in the “real time”. The examiner would further like to point out that, with broadest reasonable interpretation, “real time”, may be interpreted to be actual time/an actual time when something occurs/etc., and as such, with broadest reasonable interpretation, the “real time” may be interpreted to be the actual time when the analyzing occurs, and as such, the analyzing of Gupta occurs during the actual time/real time/etc. of the analyzing. Examiner would like to recommend further clarification as to what is meant by “real time” in order to better limit the broadest reasonable interpretation of the claims and differentiate it from the prior art of record.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper.

As per the third (3) arguments on pg. 11 par. 4-pg. 12 par. 2 of the remarks that the combination of Gupta and Makkar is improper and is impermissible hindsight as it relies on information gleaned solely from applicants specification as the office action relied on “machine learning/artificial intelligence may be used to perform the analysis of code to extract keywords” to support the combination of Gupta and Makkar, however analyzing the release note package and extracting keywords from the release note package is absent from the cited art and is only present in the applicant’s specification and as such has been improperly gleaned from applicants specification and is therefore impermissible hindsight, the examiner, respectfully, disagrees. The examiner would like to point out that the independent claims are rejected under 35 USC 103 as being obvious over the combination of Gupta and Makkar, and Gupta does teach analyzing the release note package/application package/application binary file/etc. and extracting/determining/etc. corresponding keywords from/in/etc. the package (as seen in the rejection of claim 1 under 35 USC 103 and further explained in the response to the 1 arguments on pg. 10 par. 2-3 of the remarks above). The deficiency of Gupta is that it does not explicitly disclose that machine learning/artificial intelligence/etc. may be used to perform the analyzing/extraction, and Makkar teaches that machine learning/artificial intelligence/etc. may be used to perform analysis and extract keywords, as seen in the rejection of claim 1 under 35 USC 103, above. As Gupta teaches performing analysis and extraction of keywords from the release note package and Makkar teaches that machine learning/artificial intelligence/etc. may be used to perform analysis and extraction of keywords, the machine learning/artificial intelligence of Makkar may be used to perform the analysis of release note package and extraction of keywords of Gupta; and this would have been obvious to one of ordinary skill in the art/one of ordinary skill in the art would have been motivated to make this combination/etc. before the effective filing date of the claimed invention because using machine learning/artificial intelligence to perform the analysis of release note package, extraction of keywords, and matching helps ensure that analysis, extraction, and matching is performed in an effective and efficient manner while helping to save time and resources that would be spent performing the analysis, extraction, and matching manually, as seen in the rejection of claim 1 under 35 USC 103 above. As such, the combination of Gupta and Makkar is not impermissible hindsight and their combination does teach these limitations of the independent claims. 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

As per the fourth (4) arguments on pg. 12 par. 3-pg. 13 par. 2 of the remarks that Gupta teaches that test cases are tagged with keywords/assigned names/etc. which are used in determining applicability of particular test case to particular application, whereas the claimed invention recites extracting keywords from the release note package and then comparing the keywords with nomenclatures present in a test package, and as Gupta and Makkar fail to teach the release note package they do not teach comparing the keywords extracted from the release note package with nomenclature present in a test package, the examiner, respectfully, disagrees. The examiner would first like to point out that Gupta does teach the release note package and extracting/identifying/determining/etc. keywords from the release note package, as seen in the rejection of claim 1 under 35 USC 103 and further explained in the response to the 1 arguments on pg. 10 par. 2-3 of the remarks above. Examiner would further like to point out that par. [0026] of the specification of this application recites “…The test package may consist of at least a test strategy, a test case, a test model, an automation test script, a crowdsource script and a manual test script. In one example, the nomenclatures present in a test package may also be referred to keywords present in the test package” which provides an example of a test package that includes a test strategy, a test case, a test model, an automation test script, a crowdsource script and a manual test script, but does not explicitly define the test package to include all of these components, and further provides an example of the nomenclatures of test package to be keywords. As such, with broadest reasonable interpretation, the test cases tagged with/having/etc. keywords may be considered to be test packages having nomenclature present in them. Accordingly, with broadest reasonable interpretation, Gupta’s teaching of using keywords corresponding to/extracted from/identified/determined using/etc. application package features/release note package to query test case repository and identify test case/test case package associated with/tagged with/etc. keyword/having nomenclatures present/etc. does teach comparing the keywords with nomenclatures present in test package using pattern matching technique, as required by the independent claims. 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193